United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1137
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Jesus Trevino-Celaya, also known as   *
Arturo Torres Medina,                 *     [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                         Submitted: May 31, 2002
                             Filed: June 5, 2002
                                  ___________

Before HANSEN, Chief Judge, FAGG, and BEAM, Circuit Judges.
                              ___________

PER CURIAM.

      Jesus Trevino-Celaya appeals the sentence imposed by the district court1 upon
remand for resentencing, arguing that the court should have departed downward from
the applicable Sentencing Guidelines range. Having thoroughly reviewed the record,
we affirm the judgment. See U.S.S.G. §§ 5H1.6, 5K2.19; United States v. King, 280
F.3d 886, 889 (8th Cir. 2002); United States v. Maldonado, 242 F.3d 1, 4-5 (1st Cir.
2001).

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-